                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

TRUSTEES OF THE SOUTHWEST OHIO
REGIONAL COUNCIL OF
CARPENTERS PENSION PLAN, et al.,                                       Case No. 1:19-cv-278

       Plaintiffs,
                                                                       Dlott, J.
       v.                                                              Bowman, M.J.

PRECISION CONTRACTING, INC.,

       Defendant.


                             REPORT AND RECOMMENDATION

       This case has been referred to the undersigned magistrate judge for initial

consideration and rulings on pretrial and post-judgment motions, including the issuance

of a report and recommendation on any dispositive motions. (Doc. 2). Currently pending

is Plaintiffs’ motion for entry of a default judgment, and Defendant’s motion to set aside

the Clerk’s entry of default. For the reasons that follow, the undersigned recommends

that Defendant’s motion be granted, and that Plaintiffs’ motion be denied.

       I.      Background

       Plaintiffs filed a complaint against the Defendant on April 16, 2019, alleging that

Defendant failed to make required pension contributions as agreed to in an October 8,

2007 Collective Bargaining Agreement (“CBA”), in violation of ERISA and the LMRA.

(Doc. 1). The record reflects that Plaintiffs sent Defendant a request to waive service and

a copy of the Complaint on April 22, 2019. Acting pro se on behalf of the Defendant,1



1
 A corporation cannot appear pro se in federal court. However, as the Defendant’s authorized agent, Mr.
Bremke could execute a valid waiver of service.
Joseph B. Bremke executed the waiver of service, which Plaintiffs filed on May 8, 2019.

(Doc. 3). Pursuant to its waiver of service, Defendant’s answer was due June 21, 2019.

On June 26, 2019, Plaintiffs filed an application seeking an entry of default against

Defendant, supported by counsel’s declaration that Defendant had been properly served

but had filed no timely answer. (Doc. 4). The Clerk of Court granted the application and

entered a default under Rule 55(a) the following day. (Doc. 5).

       On July 9, 2019 at 4:37 p.m., Plaintiffs file a motion seeking entry of a default

judgment in the amount of $73,464.80, based upon unpaid contributions, liquidated

damages, union dues and deductions, audit costs, and attorney’s fees. (Doc. 6). Three

hours later, counsel for the Defendant entered his appearance and filed a motion seeking

to set aside the Clerk’s prior entry of default for “good cause” under Rule 55(c), Fed. R.

Civ. P. Plaintiffs have filed no response to Defendant’s motion to set aside the entry of

default.

       II.    Analysis

       Under established Sixth Circuit law, trial courts must consider three factors when

faced with a motion to set aside an entry of default under Rule 55(c):

       1. Whether the plaintiff will be prejudiced;
       2. Whether the defendant has a meritorious defense; and
       3. Whether culpable conduct of the defendant led to the default.

Shepard Claims Service, Inc. v. William Darrah & Associates, 796 F.2d 190, 192 (6th Cir.

1986) (internal citations omitted).

       On the record presented, the undersigned recommends conditionally granting

Defendant’s motion. The undersigned agrees that to date, Plaintiffs have not been

prejudiced by Defendant’s failure to file an answer or response. In addition, Defendant



                                            2
represents that it “will file its responsive pleading within 48 hours of the Entry being set

aside.” (Doc. 8). However, neither a motion to file an answer instanter, nor any other

form of tendered response, has yet been filed.        Therefore, by separate order filed

herewith, the undersigned directs Defendant to file a motion for leave to file out of time

and to append the Defendant’s answer or other responsive pleading.

       Defendant’s prompt filing of an answer or other responsive pleading will eliminate

the possibility of any future prejudice that could result from further delay. Other than the

specified condition, the undersigned finds Defendant’s unopposed motion to set aside the

entry of default to be well-founded for all the reasons stated by the Defendant, including

the likelihood of a meritorious defense and lack of culpable conduct by Mr. Bremke. (Doc.

8). Because the undersigned recommends setting aside the entry of default, Plaintiffs’

motion for default judgment should be denied as moot.

       III.   Conclusion

       Accordingly, IT IS RECOMMENDED THAT Defendant’s motion to set aside the

entry of default (Doc. 7) be GRANTED, conditional on compliance with the accompanying

order directing Defendant to file an appropriate motion seeking leave to file its answer or

responsive pleading out of time, and that Plaintiffs’ motion for entry of default judgment

(Doc. 6) be DENIED as moot.

                                                         s/ Stephanie K. Bowman
                                                        Stephanie K. Bowman
                                                        United States Magistrate Judge




                                             3
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


TRUSTEES OF THE SOUTHWEST OHIO
REGIONAL COUNCIL OF
CARPENTERS PENSION PLAN, et al.,                               Case No. 1:19-cv-278

       Plaintiffs,
                                                               Dlott, J.
       v.                                                      Bowman, M.J.

PRECISION CONTRACTING, INC.,

       Defendant.



                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS

of the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            4
